Case 18-12017-mdc          Doc 28    Filed 11/08/18 Entered 11/08/18 14:01:57              Desc Main
                                     Document     Page 1 of 2
                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA
IN RE:
MARGARET R. BROWN                                              BK. No. 18-12017-mdc
A/K/A MARGARET R CAPONE                                  :
                    Debtor                               :     Chapter No. 13
                                                         :
DEUTSCHE BANK NATIONAL TRUST                             :
COMPANY, AS TRUSTEE FOR AMERIQUEST                       :
MORTGAGE SECURITIES INC., QUEST                          :
TRUST 2005-X2, ASSET BACKED                              :     11 U.S.C. §362 and §1301
CERTIFICATES, SERIES 2005-X2                             :
                       Movant                            :
                  v.                                     :
MARGARET R. BROWN                                        :
A/K/A MARGARET R CAPONE                                  :
SCOTT A. BROWN
                       Respondents

   ORDER MODIFYING §362 AND §1301 AUTOMATIC STAY AND CO-DEBTOR STAY

    AND NOW, this 8th day of    November      , 2018, at PHILADELPHIA, upon Motion of
DEUTSCHE BANK NATIONAL TRUST COMPANY, AS TRUSTEE FOR AMERIQUEST
MORTGAGE SECURITIES INC., QUEST TRUST 2005-X2, ASSET BACKED
CERTIFICATES, SERIES 2005-X2 (Movant), it is:

       ORDERED AND DECREED: that Movant shall be permitted to reasonably communicate
with Debtor(s) and Debtor's counsel to the extent necessary to comply with applicable nonbankruptcy
law; and it is further;

       ORDERED that Relief from the Automatic Stay and Co-Debtor Stay of all proceedings, as
provided under 11 U.S.C. §362 and §1301 is granted with respect to, 323 MERCY ST,
PHILADELPHIA, PA 19148 (hereinafter the Premises) (as more fully set forth in the legal
description attached to the Mortgage of record granted against the Premises), as to allow Movant, its
successors or assignees, to proceed with its rights under the terms of said Mortgage; and it is further;

        ORDERED that relief from any co-debtor stay (if applicable) is hereby granted; and it is
further;

       ORDERED that FEDERAL RULE OF BANKRUPTCY PROCEDURE 3002.1 is no longer
applicable to Movant, its successors or assignees.



                                           ___________________________________
                                           MAGDELINE D. COLEMAN, BANKRUPTCY JUDGE
Case 18-12017-mdc   Doc 28   Filed 11/08/18 Entered 11/08/18 14:01:57   Desc Main
                             Document     Page 2 of 2
WILLIAM C. MILLER, ESQUIRE        MARGARET R. BROWN
(TRUSTEE)                         A/K/A MARGARET R CAPONE
P.O. BOX 1229                     323 MERCY STREET
PHILADELPHIA, PA 19105            PHILADELPHIA, PA 19145

DAVID M. OFFEN, ESQUIRE           SCOTT A. BROWN
601 WALNUT STREET                 323 MERCY ST
SUITE 160 WEST                    PHILADELPHIA, PA 19148
PHILADELPHIA, PA 19106

UNITED STATES TRUSTEE
833 CHESTNUT STREET, SUITE 500
PHILADELPHIA, PA 19107
